FILE COPY



       In re V.O. Carden,
         Jr.Appellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                               March 7, 2014

                                           No. 04-14-00154-CV

                                        IN RE V.O. CARDEN Jr.

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

       On March 6, 2014, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than March 21, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on March 7th, 2014.                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1This proceeding arises out of Cause No. 13-0700176CVL, styled Brett Radcliffe, Robert Radcliffe and Mamba
Minerals, LLC v. Double Eagle Development, LLC and Tidal Petroleum, Inc., pending in the 218th Judicial District
Court, La Salle County, Texas, the Honorable Donna S. Rayes presiding.